DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to: Amendment filed 24 Feb. 2022
	Claims 1-10 and 12, 13, 15 and 17-20 are pending in this case. Claims 1, 13 and 17 are independent claims


Applicant’s Response
In Applicant’s Response dated 24 Feb. 2022, Applicant amended claims 1-5, 8, 10, 13 and 17; added new claims 18-20.  Applicant argued against all rejections previously set forth in the Office Action dated 24 Dec. 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koara (Pub. No.: US 2013/0135331; Filed: Jul. 19, 2012) in view of Misawa et al. (Pub. No.: US 2002/0183870; Filed: Nov. 6, 2006) (hereinafter “Misawa”).

Regarding independent claims 1 and 17, Koara disclose a screen creation assistance device comprising”
a first processor (0036-0038); and
a first memory to store a first program which, when executed by the first processor, performs processes of (0036-0038):
 creating master data including first specific information that is information that specifies each of first elements included in screen creation data for causing a display device to display a screen (0035; 0042; 0050-0051; 0054);
transmitting the master data and the sub-project data one of a plurality of the display devices in a same network, and transmitting, to another display device of the plurality of the display devices, the sub-project data without transmitting the master data (0050-0051; 0054; 0056; 0059-0062).

Koara does not expressly disclose creating sub-project data including reference data for referring to the master data without including the first specific information for the elements, and the sub-project data includes second specific information on second elements that are not included in the master data.

Misawa teach creating sub-project data including reference data for referring to the master data without including the first specific information for the elements, and the sub-project data includes second specific information on second elements that are not included in the master data (0226-0232; Fig 3A & Fig 3B).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Misawa with Koara for the benefit of efficiently preparing an improved display program (0127).

Regarding dependent claim 2, Koara disclose the screen creation assistance device according to claim 1, wherein in a case where the second specific information that is not included in the master data is input when the first processor creates the sub-project data, the first processor causes a save-destination data of the input second specific information to be selected from the master data and the sub-project data (0056-0057; 0061-0063; 0066; 0069-0074).

Regarding dependent claim 3, Koara disclose the screen creation assistance device according to claim 2, wherein in a case where the master data is selected as the save-destination data, the first processor stores the input second specific information in the master data, and the first processor creates sub-project data including reference data from the input second specific information (0056-0057; 0061-0063; 0066; 0069-0074).

Regarding dependent claim 4, Koara disclose the screen creation assistance device according to claim 2, wherein in a case where the sub-project data is selected as the save-destination data, the first processor creates sub-project data including the input second specific information (0056-0057; 0061-0063; 0066; 0069-0074).

Regarding dependent claim 5, Koara disclose the screen creation assistance device according to claim 1, wherein 
the first specific information includes setting identifiers for identifying the first elements (0060; 0078),
each of the master data and the sub-project data further includes labels that are any character strings associated with the setting identifiers (0060; 0078), and
the first processor is capable of associating a character string, which is same as a label included in the master data with the setting identifier that is different from that of the master data (0060; 0078).

Regarding dependent claim 6, Koara disclose the screen creation assistance device according to claim 1, wherein the first processor is capable of creating derived sub-project data that is sub-project data that refers to the sub-project data, and the derived sub-project data includes reference data from the sub-project data that is a reference source (0056-0057; 0061-0063; 0066; 0069-0074).

Regarding dependent claim 7, Koara disclose the screen creation assistance device according to claim 6, wherein the first processor is capable of creating derived sub-project data that refers to the derived sub-project data (0056-0057; 0061-0063; 0066; 0069-0074).

Regarding dependent claim 8, Koara disclose the screen creation assistance device according to claim 6, wherein
the first specific information includes setting identifiers for identifying the first elements and literals that are values of the first elements used by the display device for operation (0054; 0060; 0069), and
first processor further performs, on a basis of a common literal included in a plurality of the derived sub-project data that refers to same sub-project data, editing one or more literals of at least one of the master data and the sub-project data (0059-0060; 0078).

Regarding dependent claim 9, Koara disclose the screen creation assistance device according to claim 8, wherein in a case where the common literal is common to literals in all the sub-project data that refer to the master data, the first processor replaces a literal in the master data with the common literal, and replaces the literals in a plurality of the sub-project data and the derived sub-project data with reference data (0059-0060; 0078).

Regarding dependent claim 10, Koara disclose the screen creation assistance device according to claim 1, wherein
the first specific information includes setting identifiers for identifying the first elements and literals that are values of the first elements used by the display device for operation (0059-0060; 0078), and
the first processor further replaces a literal in the master data with a common literal included in a plurality of the sub-project data, and replaces literals in the plurality of the sub-project data with reference data (0059-0060; 0078).

Regarding dependent claim 12, Koara disclose the screen creation assistance device according to claim 1, wherein the first processor transmits the master data and a plurality of the sub-project data to the display device, and designates, among the plurality of the sub-project data, the sub-project data used by the display device that is a transmission destination (0050-0051; 0054; 0056; 0059-0062).

Regarding independent claim 13, Koara disclose a display device that displays a screen by using screen creation data, the device comprising:
a second processor (0045); and
a second memory to store a second program which, when executed by the second processor, performs processes of (0045):
displaying a screen by using screen creation data based on the sub-project data, wherein in a case where the master data is not stored, the second processor displays the screen by referring to the master data stored in another display device connected to a same network (0059-0062; 0070-0083).

Koara does not expressly disclose receiving sub-project data that includes reference data for referring to master data, the master data including first specific information that is information that specifies each of first elements included in the screen creation data, the sub-project data further including second specific information on second elements that are not included in the master data, and the sub-project data excluding the first specific information.

Misawa teach receiving sub-project data that includes reference data for referring to master data, the master data including first specific information that is information that specifies each of first elements included in the screen creation data, the sub-project data further including second specific information on second elements that are not included in the master data, and the sub-project data excluding the first specific information (0226-0232; Fig 3A & Fig 3B).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Misawa with Koara for the benefit of efficiently preparing an improved display program (0127).

Regarding dependent claim 15, Koara disclose the display device according to claim 13, wherein 
second processor receives a plurality of sub-project data and information that designates one of the plurality of sub-project data (0056; 077-0083), and
the second processor displays the screen by using screen creation data based on the sub-project data that has been designated (0056; 077-0083).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koara in view of Misawa further in view of Kondo (Pub. No.: US 2018/0255148; Filed: Mar. 2, 2018) (hereinafter “Misawa”).

Regarding dependent claim 18, Koara in view Misawa of does not expressly disclose  the screen creation assistance device according to claim 1, wherein one master data and one or more sub-project data are associated with each other to have a hierarchical data structure.
Kondo teach wherein one master data and one or more sub-project data are associated with each other to have a hierarchical data structure ( 0056; 0104; 0107; Figs 7 & 8)
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Kondo with Koara in view Misawa for the benefit of efficiently preparing an improved display program.

Regarding dependent claim 19, Koara in view Misawa of does not expressly disclose  the display device according to claim 13, wherein one master data and one or more sub-project data are associated with each other to have a hierarchical data structure.
Kondo teach wherein one master data and one or more sub-project data are associated with each other to have a hierarchical data structure (0056; 0104; 0107; Figs 7 & 8)
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Kondo with Koara in view Misawa for the benefit of efficiently preparing an improved display program

Regarding dependent claim 20,  Koara in view Misawa of does not expressly disclose the non-transitory computer readable storage medium according to claim 17, wherein one master data and one or more sub-project data are associated with each other to have a hierarchical data structure.
Kondo teach wherein one master data and one or more sub-project data are associated with each other to have a hierarchical data structure (0056; 0104; 0107; Figs 7 & 8)
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Kondo with Koara in view Misawa for the benefit of efficiently preparing an improved display program

NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J DEBROW whose telephone number is (571)272-5768.  The examiner can normally be reached on 09:00 - 06:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/James J Debrow/
Primary Patent Examiner
Art Unit 2144 
571-272-5768